DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant’s arguments with respect to amended claim 1 have overcome the prior art rejections.
 	Applicant’s arguments with respect to claim(s) 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 2008/0252370) in view of Sadwick (US 2018/0112837).
 	With respect to claim 16, Mun discloses a method for operating an electric apparatus (Fig. 7 300) in an interlocking manner with a working machine, the method comprising: receiving an alternating-current voltage (Fig. 7 AC VOLTAGE SOURCE) supplied from an electric outlet in the electric apparatus by a full-wave rectifier (Fig. 7 302a), the full-wave rectifier including a first direct-current output (Fig. 7 302a output to 306a) and a second direct-current output (Fig. 7 return to 302a), and the full-wave rectifier being configured to generate a rectified voltage (Fig. 7 voltage 302b) between the first direct-current output and the second direct-current output based on the alternating-current voltage; receiving an interlocking command (Fig. 7 INPUT AUDIO SIGNAL) transmitted from the working machine (Fig. 7 source of INPUT AUDIO SIGNAL); converting (Fig. 7 304, 410 photodiode) the interlocking command received, into light; receiving (Fig. 7 410 phototransistor) the light by a light receiving device, the light receiving device being configured (i) to be applied with a direct-current voltage (Fig. 7 412 pull up voltage) and (ii) to receive the light to thereby turn on (Fig. 2 SWITCHED DC VOLTAGE); in response to the light receiving device turning on (Fig. 2 SWITCHED DV VOLTAGE high) or having turned on, turning on a switch (Fig. 7 306a) to thereby complete a current flow path between the first direct-current output and the second direct-current output through the switch, the switch being electrically coupled to the first direct-current output and to the second direct-current output; and in response to the light receiving device turning off (Fig. 2 SWITCHED DC VOTLAGE low) or having turned off, turning off the switch. Mun does not disclose the rectifier connected via a capacitive load.
 	Sadwick discloses connecting a rectifier (Fig. 35 3516) via a capacitive load (Fig. 35 3508-3514) and regulating an output via a switch (Fig 35 3520). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a rectifier connected via a capacitive load in order to limit the power flow to the load. 	With respect to claim 17, Mun in view of Sadwick make obvious the method according to claim 16 as set forth above. Mun remains silent as to receiving the interlocking command wirelessly. Sadwick discloses receiving an interlocking command transmitted from the working machine includes wirelessly receiving the interlocking command wirelessly transmitted from the working machine (paragraph 26). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement receiving an interlocking command transmitted from the working machine wirelessly receiving the interlocking command wirelessly transmitted from the working machine, in order to be compatible with a remote source.
Allowable Subject Matter
 	Claims 1-15 and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: See the action dated 7/7/22 for the reasons for allowance for claim 6.
 	With respect to claim 1, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a plug configured to be plugged into an electric outlet in an electric apparatus; a capacitive load on the first input path; to convert the interlocking command signal received, into light, the reception input circuit including a light receiving device configured to be applied with a direct current voltage and to receive the light to thereby turn on, and the reception input circuit being configured to turn on the switch in response to the light receiving device turning on or having turned on.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tauber (US 2021/0100417) discloses an interlocking adapter.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839